Response to Amendment
This action is in response to Amendments made on 5/14/2021, in which: claims 1, 5 are amended, claim 2 remains as filed originally and claims 3, 6 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Liu (US 2010/0166232), Beier (DE 102011101142), and Hwang (US 5803410) does not teach or render obvious a method of generating a pressure wave from within a core of composite material through a perforated structure having a gap, the pressure wave configured to prevent disruption of fluid flow over the structure, the core of composite material comprising a noise attenuation structure with a septum coated with a plurality of nanomaterials, and more specifically the pressure wave is generated by applying an oscillating electrical current to the plurality of nanomaterials to propagate pressure waves from within the core through the perforated structure which creates a gap filler that presents a virtually smooth surface with reduced drag and the pressure wave forms a valley of a virtual riblet in a low density are and a peak of the virtual riblet in a high density area. The prior art of Liu discloses a similar structure by propagating a pressure wave from within a structure by a sound wave generator, but is silent regarding a core of composite material that comprises a noise attenuation structure, the perforated structure defining a gap and providing a pressure wave that creates a gap filler on the surface of the structure with peaks and valleys of a virtual riblet formed in the low and high density areas.  Beier discloses a structure made of honeycomb material and a carbon nanotube dispersion that acts as sound attenuating material, but is lacking any structure to create a pressure wave.  Hwang discloses an aircraft structure having perforations and creating a pressure wave, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642